Title: From Thomas Jefferson to H. Fizeaux & Cie., 30 December 1787
From: Jefferson, Thomas
To: H. Fizeaux & Cie.



Gentlemen
Paris Dec. 30. 1787.

I have this day received the answer of Messieurs Willinck & Van Staphorsts, by which it appears necessary that the board of treasury should be applied to for the reimbursement of the capital of your loan. I shall immediately therefore write to the board of treasury to press this matter. In the mean time I have desired Messieurs Willincks & Van Staphorsts to pay you the interest of this present year becoming due the day after tomorrow, for which you need only apply to them, no other order being necessary than the letter abovementioned which I forward to them by this post. The lenders receiving this will I am in hopes be contented to wait for the capital  till the board of treasury can give final orders for it’s reimbursement. I trust you will be willing to serve us by quieting them on this subject. I have the honor to be with much esteem, gentlemen, Your most obedient & most humble servt.,

Th: Jefferson

